DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 4/6/2022 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I and species A, Claims 1-11, without traverse in the reply filed on 7/18/2022 is acknowledged.
Applicant amended claims filed on 7/19/2022 with the original claims 1-11 and new claims 21-29. However, claims 21-22 belong to the unelected species B, therefore, claims 21-22 are withdrawn from consideration, and only claims 1-11 and 23-29 are examined.   

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 10, claim 10 recites “the second axis”, which lacks antecedent basis. Therefore, the scope of claim 10 is indefinite. 
Regarding claims 23-27, claim 23 recites “the test sample”, which lacks antecedent basis. Therefore, the scope of claim 23 is indefinite. Claims 24-27 are further rejected by virtue of their dependence upon claim 23. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellarnau et al. (Integrated microanalytical system based on electrochemical detection and cell positioning, Materials Science and Engineering C, 26 (2006) 405-410).  

Regarding claim 1, Castellarnau teaches a biosensor system (an integrated microanalytical system shown in Figs. 1-2), comprising: 
an array of biosensors (ISFET devices (section 2.3); two ISFET devices are shown in Fig.2b);  
a plurality of electrodes situated proximate the array of biosensors (DEP microelectrodes (Pt) and reference electrode (Ag/AgCl) shown in Fig.2 are situated proximate the array of biosensors (i.e., ISFET devices));  
a controller (function generator 1 shown in Fig.1; An Agilent 33250A function generator in section 2.2). The limitation “configured to selectively energize the plurality of electrodes to generate a dielectrophoresis (DEP) force to selectively position a test sample relative to the array of biosensors” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches a function generator shown in Fig.1 that is configured to perform the functional limitations above (An Agilent 33250A function generator was used to provide the AC signals necessary to produce the DEP force (section 2.2); the DEP effect is used to position cells on the ISFET gate area (the last paragraph in section 1); Fig.7 shows the results of using the DEP force to selectively position yeast cells on ISFET devices).  

Regarding claim 11, Castellarnau teaches the biosensor system of claim 1, wherein the array of biosensors includes a plurality of backside sensing bioFETs (Castellarnau teaches wherein the array of biosensors are array of ISFET devices,  which are used as cell-based biosensors since ISFET measures pH, which works as a metabolic indicator. The pH has the advantage that is sensitive to both respiration and glycolytic metabolism (the first paragraph in section 1). The ISFET biosensor shown in Fig.2 is a backside sensing bioFET working as a cell-based biosensor. Thus, Castellarnau teaches the claimed limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2-10 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Castellarnau, as applied to claim 1 above, and in view of Medoro (US Pat. Pub. 2003/0047456 A1). Zhang et al. (Dielectrophoresis for manipulation of micro/nano particles in microfluidic systems, Anal. Bioanal. Chem. 2010, 396: 401-420) is used as an evidence for claim 7, 26 and 29; and Agilent 33250A User’s Guide is used as an evidence for claims 7, 9, 10, 26 and 29.

Regarding claims 2 and 5, Castellarnau teaches the biosensor system of claim 1. Castellarnau does not teach wherein the plurality of electrodes are positioned on four sides of the array of biosensors, of instant claim 2; and wherein the plurality of electrodes include: first, second, third and fourth electrodes positioned on a common plane on respective first, second, third and fourth sides of the array of biosensors; fifth, sixth, seventh and eighth electrodes positioned on the common plane on the respective first, second, third and fourth sides of the array of biosensors; and a reference electrode positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors, of instant claim 5.  
Medoro teaches  an apparatus and a method for establishing closed dielectrophoretic potential cages and precise displacement thereof, suitable for the manipulation of particles and detection of same (Abstract). The apparatus shown in Fig.1 comprises a first array (M1) of selectively addressable electrodes LIJ, lying on a common planar substrate (O1) and facing toward a second array comprising one large electrode (M2). The arrays define the upper and lower bounds of a micro-chamber where particles (BIO) are placed in liquid suspension. By applying in-phase and counter-phase periodic signals to electrodes, one or more independent potential cages are established which cause particles to be attracted to or repelled from cages according to signal frequency and the dielectric characteristics of the particles and suspending medium. By properly applying voltage signal patterns into arrays, cages may trap one or more particles, thus permitting them to levitate steadily and/or move (abstract). Fig.1 shows that the array M1 has 12 electrodes LIJ, however, the device can be designed to have as few as under ten electrodes or as many as thousands or millions of electrodes [para. 0061]. In addition, each electrode LIJ may be of any size [para. 0061]. Figs.3-4 show that the electrodes LIJ may be of different shapes such as hexagonal and rectangular shapes [para. 0064]. By applying appropriate time-varying signals to different subsets of electrodes, a potential cage that may contain one or more particle BIO is established upon one or more electrode [paras. 0067-0085].  The establishing of dielectrophoretic potential cages can be achieved by using a pattern of as few as two voltage signal having the same frequency and counter-phase relationship. Furthermore, movement of such cages along a guide path parallel to the array surface can be achieved by simply selecting convenient patterns of subsets of electrodes to which apply the two above mentioned signals at different time steps. The electrode voltage waveforms may either come from on-chip oscillators or from external generators [para. 0085], configured to generate sine or square wave, impulse etc., with variable frequency and phase [para.0011].  Figs. 21-23 further show how to sense biological particles BIO that are positioned onto a sensor by applying appropriate time-varying signals to different subsets of electrodes. 
Castellarnau and Medoro are considered analogous art to the claimed invention because they are in the same field of diagnosis of biological particles such as cells by using dielectrophoresis (DEP) force to concentrate (repel) the test biological particles onto (away from) the sensor. Given the teachings of Medoro regarding the use of 12 electrodes LIJ in the array M1 on the common bottom plane and one large electrode M2 positioned on the top plane to provide flexibility of controlling the test biological particles suspended in the chamber between the two planes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DEP electrodes in Castellarnau to provide two arrays of electrodes such as the electrode arrays M1 and M2, as taught by Medoro, and place the array of ISFET biosensors in the center so that the array of biosensors are surrounded by the electrodes LIJ in the array M1, to trap/concentrate test samples to the biosensors for diagnosis and move the samples away from the biosensors after test by applying appropriate time-varying signals to different subsets of electrodes. Since Medoro teaches 12 LIJ electrodes in the array M1 which are positioned on the common plane O1 as shown in Fig.1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8 out of the 12 electrodes LIJ, and have the first, second, third, and forth electrodes positioned on respective first, second, third and fourth sides of the array of biosensors; and have the fifth, sixth, seventh and eighth electrodes positioned on the respective first, second, third and fourth sides of the array of biosensors. The upper large electrode M2 in Medoro corresponds to the reference electrode in this instant application, which is positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors. Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., an electrode array comprising at least 8 electrodes on a common plane; a reference electrode positioned above the electrode array; biosensor array; and DEP control of biological samples) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claims 3-4, modified Castellarnau teaches the biosensor system of claim 2. Castellarnau further teaches the controller (An Agilent 33250A function generator in section 2.2). The limitations “wherein the controller is configured to energize the plurality of electrodes to selectively generate the DEP force to trap the test sample on the array of biosensors”, of instant claim 3, and “wherein the controller is configured to energize the plurality of electrodes to selectively generate the DEP force to separate the test sample from the array of biosensors”, of instant claim 4, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to perform the functions above. Fig.7 in Castellarnau shows cells are randomly positioned without DEP force (left in Fig.7); cells are trapped by negative DEP at 20 kHz into minimum electric field region including that above the ISFET gate electrodes positioned within the U-shaped DEP electrode (right in Fig.7); and cells are separate from the biosensor by positive-DEP at 1 MHz (center in Fig.7) wherein cells are attracted to the edges of the DEP electrodes instead of the ISFET gate electrode. The positive DEP (p-DEP) and negative DEP (n-DEP) are controlled by the frequency of the sinusoidal signal generated by the Agilent 33250A function generator. The frequency ranges for the p-DEP and n-DEP regions depend on the electrical properties of the cells and the medium such as permittivity and conductivity (section 1 in  Castellarnau). 

Regarding claim 6, modified Castellarnau teaches the biosensor system of claim 5. modified Castellarnau further teaches the reference electrode and electrode array surrounding the array of biosensors, as outlined in the rejected claim 5 above. The limitations “wherein the controller is configured to apply a first AC signal having a first predetermined frequency to the reference electrode to establish a positive DEP to trap the test sample on the array of biosensors, and to apply a second AC signal having a second predetermined frequency to the reference electrode to establish a negative DEP to separate the test sample from the array of biosensors” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to apply a first AC signal having a first predetermined frequency (1 MHz in Fig.7 (center)) to establish a positive DEP, and a second AC signal having a second predetermined frequency (20 kHz in Fig.7 (right)) to establish a negative DEP. The conditions for positive DEP (p-DEP) and negative DEP (n-DEP) depend on the frequency of the applied AC voltage, and the electrical properties of the test sample and the medium, as explained in section 1 in Castellarnau as well as paragraphs [0046]-[0055] in Medoro. For example, n-DEP is defined by Re[f CM]<0 while p-DEP is defined by Re[fCM]>0 ([para. 0051] in Medoro). When the frequency of the AC voltage is in the n-DEP frequency range with Re[f CM]<0, n-DEP occurs. When the frequency of the AC voltage is in the p-DEP frequency range with Re[f CM]>0, p-DEP occurs. The frequency for Re[f CM]=0 is called cross-over frequency fcr. One can connect the first, second, third, and forth electrodes together to form a common electrode CE, and apply an AC voltage between the common electrode CE and the top reference electrode M2 to achieve p-DEP and n-DEP by adjusting the frequency of applied AC voltage. Since the reference electrode M2 is much larger than the common electrode CE, when the function generator applies a first AC voltage between M2 and CE at a first frequency, which is in the p-DEP frequency region, p-DEP occurs and the test samples will be attracted to the array of biosensors where the electric field is the highest. When the function generator applies a second AC voltage between M2 and CE at a second frequency which is within the n-DEP frequency region, n-DEP occurs, and the test samples are attracted to the reference electrode M2 where the electric field is the minimum, which achieves the function of separating the test sample from the array of biosensor. Since Castellarnau teaches the controller (the function generator) to achieve p-DEP and n-DEP at different frequencies, the disclosed controller is specifically configured to perform the claimed functions above.

Regarding claim 7, modified Castellarnau teaches the biosensor system of claim 5.  The limitations “wherein the controller is configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 degree phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle to establish a DEP force to rotate the test sample about a first axis” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to provide an AC signal having a 0 degree phase angle, an AC signal having a 90 degree phase angle, an AC signal having a 180 degree phase angle, and an AC signal having a 270 degree phase angle, as evidenced by the Agilent 33250A User’s Guide (Burst phase: -360 degrees to +360 degrees in Chapter 3). 
Furthermore, the limitation “to establish a DEP force to rotate the test sample about a first axis” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 degree phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle. The above applied AC signals generate a rotating electric field, resulting in electro-rotation of the test  sample, as evidenced by Fig.13 in Zhang on page 411.  

Regarding claim 8, modified Castellarnau teaches the biosensor system of claim 7, wherein the AC signal has a predetermined frequency (Castellarnau teaches the Agilent 33250A function generator which generates the AC signal at a predetermined frequency such as 20 kHz and 1 MHz shown in Fig.7).
  
Regarding claim 9, modified Castellarnau the biosensor system of claim 7. The limitation “wherein the controller is configured to apply a first AC signal having a first phase angle to the sixth electrode, and to apply a second AC signal having a second phase angle to the eighth electrode to establish a DEP force to rotate the test sample about a second axis perpendicular to the first axis” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to provide an AC signal having a phase angle ranging from -360 degrees to +360 degrees, as evidenced by the Agilent 33250A User’s Guide (Burst phase: -360 degrees to +360 degrees in Chapter 3). Therefore, the function generator is configured to apply a first AC signal having a first phase angle to the sixth electrode, and to apply a second AC signal having a second phase angle to the eighth electrode to establish a DEP force to rotate the test sample about a second axis perpendicular to the first axis. 
  
Regarding claim 10, modified Castellarnau teaches the biosensor system of claim 7, The limitation “wherein the controller is configured to apply a first AC signal having a first phase angle to the fifth electrode, and to apply a second AC signal having a second phase angle to the fifth electrode to establish a DEP force to rotate the test sample about a third axis perpendicular to the first axis and a second axis” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to provide an AC signal having a phase angle ranging from -360 degrees to +360 degrees, as evidenced by the Agilent 33250A User’s Guide (Burst phase: -360 degrees to +360 degrees in Chapter 3). Therefore, the function generator is configured to apply a first AC signal having a first phase angle to the fifth electrode, and to apply a second AC signal having a second phase angle to the seventh electrode to establish a DEP force to rotate the test sample about a third axis perpendicular to the first axis and a second axis. 
Note: for the purpose of examination, Examiner interprets “the second axis” as “a second axis”. 

Regarding claims 23-25, Castellarnau teaches a biosensor system (an integrated microanalytical system shown in Figs. 1-2), comprising: 
an array of biosensors (ISFET devices (section 2.3); two ISFET devices are shown in Fig.2b); 
a plurality of electrodes situated proximate the array of biosensors, the plurality of electrodes including a reference electrode (DEP microelectrodes (Pt) and reference electrode (Ag/AgCl) shown in Fig.2 are situated proximate the array of biosensors (i.e., ISFET devices); the plurality of electrodes including a reference electrode Ag/AgCl shown in Fig.2); and 
a controller (function generator 1 shown in Fig.1; An Agilent 33250A function generator in section 2.2). The limitations “configured to apply a first AC signal having a first predetermined frequency to the reference electrode to establish a positive DEP to trap the test sample on the array of biosensors, and to apply a second AC signal having a second predetermined frequency to the reference electrode to establish a negative DEP to separate the test sample from the array of biosensors” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller, the Ag/AgCl reference electrode, and the DEP electrodes. Castellarnau further teaches that the function generator is configured to establish a positive DEP by applying an AC voltage at 1 MHz and a negative DEP by applying an AC voltage at 20 kHz to the DEP electrodes in Fig.2.  However, the configuration of the Ag/AgCl reference electrode and DEP electrodes could not trap the test sample on the array of biosensors by positive DEP, and separate the test sample from the array of biosensors by negative DEP when an AC signal with a predetermined frequency is applied to the reference electrode. 
Therefore, Castellarnau does not teach the following limitations: 
wherein a reference electrode that is configured to establish a positive DEP to trap the test sample on the array of biosensors when a first AC signal having a first predetermined frequency is applied by the controller to the reference electrode, and to establish a negative DEP to separate the test sample from the array of biosensors when a second AC signal having a second predetermined frequency is applied by the controller to the reference electrode, of instant claim 23; 
wherein the plurality of electrodes are positioned on four sides of the array of biosensors, of instant claim 24; and   
wherein the plurality of electrodes includes: first, second, third and fourth electrodes positioned on a common plane on respective first, second, third and fourth sides of the array of biosensors; fifth, sixth, seventh and eighth electrodes positioned on the common plane on the respective first, second, third and fourth sides of the array of biosensors; and wherein the reference electrode is positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors, of instant claim 25.  

Medoro teaches  an apparatus and a method for establishing closed dielectrophoretic potential cages and precise displacement thereof, suitable for the manipulation of particles and detection of same (Abstract). The apparatus shown in Fig.1 comprises a first array (M1) of selectively addressable electrodes LIJ, lying on a common planar substrate (O1) and facing toward a second array comprising one large electrode (M2). The arrays define the upper and lower bounds of a micro-chamber where particles (BIO) are placed in liquid suspension. By applying in-phase and counter-phase periodic signals to electrodes, one or more independent potential cages are established which cause particles to be attracted to or repelled from cages according to signal frequency and the dielectric characteristics of the particles and suspending medium. By properly applying voltage signal patterns into arrays, cages may trap one or more particles, thus permitting them to levitate steadily and/or move (abstract). Fig.1 shows that the array M1 has 12 electrodes LIJ, however, the device can be designed to have as few as under ten electrodes or as many as thousands or millions of electrodes [para. 0061]. In addition, each electrode LIJ may be of any size [para. 0061]. Figs.3-4 show that the electrodes LIJ may be of different shapes such as hexagonal and rectangular shapes [para. 0064]. By applying appropriate time-varying signals to different subsets of electrodes, a potential cage that may contain one or more particle BIO is established upon one or more electrode [paras. 0067-0085].  The establishing of dielectrophoretic potential cages can be achieved by using a pattern of as few as two voltage signal having the same frequency and counter-phase relationship. Furthermore, movement of such cages along a guide path parallel to the array surface can be achieved by simply selecting convenient patterns of subsets of electrodes to which apply the two above mentioned signals at different time steps. The electrode voltage waveforms may either come from on-chip oscillators or from external generators [para. 0085].Figs. 21-23 further show how to sense biological particles BIO that are positioned onto a sensor by applying appropriate time-varying signals to different subsets of electrodes. 
Castellarnau and Medoro are considered analogous art to the claimed invention because they are in the same field of diagnosis of biological particles such as cells by using dielectrophoresis (DEP) force to concentrate (repel) the test biological particles onto (away from) the sensor. Given the teachings of Medoro regarding  the use of 12 electrodes LIJ in the array M1 on the common bottom plane and one large electrode M2 positioned on the top plane to provide flexibility of controlling the test biological particles suspended in the chamber between the two planes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DEP electrodes in Castellarnau to provide two arrays of electrodes such as the electrode arrays M1 and M2, as taught by Medoro, and place the array of ISFET biosensors in the center so that the array of biosensors are surrounded by the electrodes LIJ in the array M1, to trap/concentrate test samples to the biosensors for diagnosis and move the samples away from the biosensors after test by applying appropriate time-varying signals to different subsets of electrodes. Since Medoro teaches 12 LIJ electrodes in the array M1 which are positioned on the common plane O1 as shown in Fig.1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8 out of the 12 electrodes LIJ, and have the first, second, third, and forth electrodes positioned on respective first, second, third and fourth sides of the array of biosensors; and have the fifth, sixth, seventh and eighth electrodes positioned on the respective first, second, third and fourth sides of the array of biosensors. The upper large electrode M2 in Medoro corresponds to the reference electrode in this instant application, which is positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors. Since the reference electrode M2 is positioned above the other 8 electrodes, and also the reference electrode M2 is much larger than the other 8 electrodes as shown in Fig.1 in Medoro, the controller is capable to perform the functions recited in part c of instant claim 23: “configured to apply a first AC signal having a first predetermined frequency to the reference electrode to establish a positive DEP to trap the test sample on the array of biosensors, and to apply a second AC signal having a second predetermined frequency to the reference electrode to establish a negative DEP to separate the test sample from the array of biosensors”. For example, one can connect the first, second, third, and forth electrodes together to form a common electrode CE, and apply an AC voltage between the common electrode CE and the top reference electrode M2 to achieve p-DEP and n-DEP by adjusting the frequency of applied AC voltage. Since the reference electrode M2 is much larger than the common electrode CE, when the function generator applies a first AC voltage between the reference electrode M2 and the common electrode CE at a first frequency, which is in the p-DEP frequency region, p-DEP occurs and the test samples will be attracted to the array of biosensors where the electric field is the highest. When the function generator applies a second AC voltage between the reference electrode M2 and the common CE at a second frequency which is in the n-DEP frequency region, n-DEP occurs, and the test samples are attracted to the reference electrode M2 where the electric field is the minimum, which achieves the function of separating the test sample from the array of biosensor. Since Castellarnau teaches the controller (the function generator) to achieve p-DEP and n-DEP at different frequencies, with the modified configuration of the reference electrode and the electrode array, the disclosed controller is configured to perform the functions claimed in part c of instant claim 23.
The claimed limitations are obvious because all the claimed elements (i.e., an electrode array comprising at least 8 electrodes on a common plane; a reference electrode positioned above the electrode array; biosensor array; DEP control of biological samples; and the function generator to provide AC signal at different frequencies to implement p-DEP and n-DEP) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 26, modified Castellarnau the biosensor system of claim 25.  The limitations “wherein the controller is configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 degree phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle to establish a DEP force to rotate the test sample about a first axis” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to generate an AC signal having a phase angle ranging from -360 degrees to +360 degrees, as evidenced by the Agilent 33250A User’s Guide (Burst phase: -360 degrees to +360 degrees in Chapter 3), therefore, the controller is configured to perform the recited functions above. 
Furthermore, the limitation “to establish a DEP force to rotate the test sample about a first axis” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller (An Agilent 33250A function generator) that is configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 degree phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle. The above applied AC signals generate a rotating electric field, resulting in electro-rotation of the test  sample, as evidenced by Fig.13 in Zhang on page 411.  

Regarding claim 27, modified Castellarnau teaches the biosensor system of claim 23, wherein the array of biosensors includes a plurality of backside sensing bioFETs (Castellarnau teaches wherein the array of biosensors are array of ISFET devices, which are used as cell-based biosensors since ISFET measures pH, which works as a metabolic indicator. The pH has the advantage that is sensitive to both respiration and glycolytic metabolism (the first paragraph in section 1). The ISFET biosensor shown in Fig.2 is a backside sensing bioFET working as a cell-based biosensor. Thus, Castellarnau teaches the claimed limitation).
  
Regarding claims 28-29, Castellarnau teaches a biosensor system (an integrated microanalytical system shown in Figs. 1-2), comprising: 
an array of biosensors (ISFET devices (section 2.3); two ISFET devices are shown in Fig.2b); 
a plurality of electrodes situated proximate the array of biosensors (DEP microelectrodes (Pt) and reference electrode (Ag/AgCl) shown in Fig.2 are situated proximate the array of biosensors (i.e., ISFET devices)); and 
a controller (function generator 1 shown in Fig.1; An Agilent 33250A function generator in section 2.2); The limitation “configured to apply an AC signal to the plurality of electrodes to establish a DEP force to rotate a test sample about a first axis” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Castellarnau teaches the controller and the DEP electrodes. However, the configuration of the two DEP electrodes shown in Fig.2 is not capable of generating a rotating electric field to rotate the test sample. 
Castellarnau does not teach wherein the controller is configured to apply an AC signal to the plurality of electrodes to establish a DEP force to rotate a test sample about a first axis, part c of instant claim 28; and wherein the plurality of electrodes include: first, second, third and fourth electrodes positioned on a common plane on respective first, second, third and fourth sides of the array of biosensors; fifth, sixth, seventh and eighth electrodes positioned on the common plane on the respective first, second, third and fourth sides of the array of biosensors; and a reference electrode positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors; and wherein the controller is configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 degree phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle to establish a DEP force to rotate the test sample about the first axis, of instant claim 29.
Medoro teaches  an apparatus and a method for establishing closed dielectrophoretic potential cages and precise displacement thereof, suitable for the manipulation of particles and detection of same (Abstract). The apparatus shown in Fig.1 comprises a first array (M1) of selectively addressable electrodes LIJ, lying on a common planar substrate (O1) and facing toward a second array comprising one large electrode (M2). The arrays define the upper and lower bounds of a micro-chamber where particles (BIO) are placed in liquid suspension. By applying in-phase and counter-phase periodic signals to electrodes, one or more independent potential cages are established which cause particles to be attracted to or repelled from cages according to signal frequency and the dielectric characteristics of the particles and suspending medium. By properly applying voltage signal patterns into arrays, cages may trap one or more particles, thus permitting them to levitate steadily and/or move (abstract). Fig.1 shows that the array M1 has 12 electrodes LIJ, however, the device can be designed to have as few as under ten electrodes or as many as thousands or millions of electrodes [para. 0061]. In addition, each electrode LIJ may be of any size [para. 0061]. Figs.3-4 show that the electrodes LIJ may be of different shapes such as hexagonal and rectangular shapes [para. 0064]. By applying appropriate time-varying signals to different subsets of electrodes, a potential cage that may contain one or more particle BIO is established upon one or more electrode [paras. 0067-0085].  The establishing of dielectrophoretic potential cages can be achieved by using a pattern of as few as two voltage signal having the same frequency and counter-phase relationship. Furthermore, movement of such cages along a guide path parallel to the array surface can be achieved by simply selecting convenient patterns of subsets of electrodes to which apply the two above mentioned signals at different time steps. The electrode voltage waveforms may either come from on-chip oscillators or from external generators [para. 0085].Figs. 21-23 further show how to sense biological particles BIO that are positioned onto a sensor by applying appropriate time-varying signals to different subsets of electrodes. 
Castellarnau and Medoro are considered analogous art to the claimed invention because they are in the same field of diagnosis of biological particles such as cells by using dielectrophoresis (DEP) force to concentrate (repel) the test biological particles onto (away from) the sensor. Given the teachings of Medoro regarding  the use of 12 electrodes LIJ in the array M1 on the common bottom plane and one large electrode M2 positioned on the top plane to provide flexibility of controlling the test biological particles suspended in the chamber between the two planes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DEP electrodes in Castellarnau to provide two arrays of electrodes such as the electrode arrays M1 and M2, as taught by Medoro, and place the array of ISFET biosensors in the center so that the array of biosensors are surrounded by the electrodes LIJ in the array M1, to trap/concentrate test samples to the biosensors for diagnosis and move the samples away from the biosensors after test by applying appropriate time-varying signals to different subsets of electrodes. Since Medoro teaches 12 LIJ electrodes in the array M1 which are positioned on the common plane O1 as shown in Fig.1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8 out of the 12 electrodes LIJ, and have the first, second, third, and forth electrodes positioned on respective first, second, third and fourth sides of the array of biosensors; and have the fifth, sixth, seventh and eighth electrodes positioned on the respective first, second, third and fourth sides of the array of biosensors. The upper large electrode M2 in Medoro corresponds to the reference electrode in this instant application, which is positioned above the first, second, third, fourth, fifth, sixth, seventh and eighth electrodes, and the array of biosensors. Since there are 8 electrodes surrounding the array of the biosensors, one can use the function generator taught by Castellarnau to apply four sinusoidal electrical signals with a 90 degree phase difference, respectively, to the first, second, third and fourth electrodes to generate a rotating electric field, resulting in electro rotation of the test same, as evidenced by Fig.13 in Zhang. The controller (Agilent 33250A function generator) taught by Castellarnau is capable of generating an AC electric signal with a phase angle ranging from – 360 degrees to + 360 degrees, as evidenced by Agilent 33250A User’s Guide (Burst phase: -360 degrees to +360 degrees in Chapter 3), therefore, the controller is configured to perform the functional recitations “apply an AC signal to the plurality of the electrodes in the electrode array M1 to establish a DEP force to rotate a test sample about a first axis”, of instant claim 28; and “configured to apply an AC signal to each of the first, second, third and fourth electrodes, wherein the AC signal applied to the first electrode has a 0 degree phase angle, the AC signal applied to the second electrode has a 90 phase angle, the AC signal applied to the third electrode has a 180 degree phase angle, and the AC signal applied to the fourth electrode has a 270 degree phase angle to establish a DEP force to rotate the test sample about the first axis”, of instant claim 29. 
The claimed limitations are obvious because all the claimed elements (i.e., an electrode array comprising at least 8 electrodes on a common plane; a reference electrode positioned above the electrode array; biosensor array; DEP control of biological samples; and the function generator to provide AC signal at different frequencies with a phase angle) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Liang et al. (Determination of dielectric properties of cells using AC electrokinetic-based microfluidic platform: a review of recent advances, Micromachines, 2020, 11, 513) conducts a review of the determination of dielectric properties of cells using AC electrokinetic-based microfluidic mechanisms, including electro-rotation and DEP. Reichle et al. (Electro-rotation in octopole micro cages, J. Phys. D: Appl. Phys. 32 (1999) 2128–2135) teaches a three-dimensional (3D) micro electrode octopole, driven by rotating electric fields in the MHz range to achieve electro rotation and trap of a particle. Lee et al. (Ion-sensitive field-effect transistor for biological sensing, Sensors, 2009, 9, 7111-7131) reviews ISFET-based biosensors including applications of ISFET for monitoring living cell responses, and Fig.7 shows an integrated device comprising DEP electrodes, ISFETs and reference electrode for controlling and characterizing bacteria. Ibrahim et al. (The octupole microelectrode for dielectrophoretic trapping of single cells design and simulation, IEEE-ICSE2012 Proc., 2012, Kuala Lumpur, Malaysia)  teaches an octupole microelectrode on the same plane for dielectrophoretic trapping of single cells.  Chen et al. (US 2015/0125872 A1 ) teaches a FET sensing cell which includes DEP electrodes 218 and 219 (Fig.4) for trapping test samples to the cavity of the gate electrode for sensing. Hwang et al. (US 2019 / 0041357 A1) teaches an interdigitated electrode biosensor using dielectrophoresis.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795   

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795